Kellogg, J. (concurring):
I concur in the opinion of Jr itice Lyon, except I would not favor a reversal of the order upon the ground that the Commission erred with regard to the burden of proof. The evidence was all received, and if the Commission acted upon it, and its decision rests upon a proper basis aside from the ques*561tion of burden of proof, I would not reverse for that error. But the record discloses that the Commission did not consider the vital questions and proceeded upon the wrong basis in making its order. The error as to the burden of proof was one of several which resulted in a mistrial. My views with reference to this hearing are given in the New Haven case, decided at this term of court, and it is unnecessary to repeat them.